

SUNTRUST BANKS, INC. 401(k) PLAN


Amended and Restated January 1, 2012 including amendments
through December 31, 2012


ADDENDUM D
QUALIFIED DOMESTIC RELATIONS ORDER PROCEDURES
Table of Contents
Page


1.
Determination Whether a Domestic Relations Order is Qualified    D-1



2.
Assignment of Benefits to Alternate Payee    D-1



3.
Identifying Information    D-2



4.
Awarded Amount        D-2



5.
Two methods to Divide Benefits    D-2

(a)
Separate Interest Award    D-3

(b)
Shared Payment Award    D-3



6.
QDRO Must Specify the Effect of Death on the Award    D-3

(a)
Participant’s Death    D-3

(b)
Alternate Payee’s Death    D-3



7.
Notification of Parties    D-3



8.
The Protection Period (or Holding Period)    D-4



9.
Separate Accounting Until Determination is Made    D-5



10.
Distribution of Amount Awarded by a QDRO    D-5



10.
Notice of Favorable Tax Treatment    D-5



11.
Fiduciary Responsibility    D-6



12.
Plan Cannot be Made a Party    D-6



13.
Internal Revenue Service Approval of QDRO Procedures    D-6

















--------------------------------------------------------------------------------



NOTE:
The QDRO Procedures set forth in this Addendum are an integral part of the Plan.
Certain words and phrases used in these Procedures have initial capital letters
to indicate that they are used as defined terms in the Plan.







--------------------------------------------------------------------------------



SUNTRUST BANKC, INC.
401(k) PLAN


ADDENDUM A
QUALIFIED DOMESTIC RELATIONS ORDER PROCEDURES


As provided in Section 10.4, the Plan will make distributions in accordance with
a Qualified Domestic Relations Order (QDRO) issued in accordance with Code
Section 414(p) and ERISA Section 206(d)(3). Those statutes govern the payment of
benefits earned by a Participant under the Plan to his/her Spouse, former
Spouse, child(ren) or other dependents, to the extent awarded under a QDRO. The
relevant provisions of the Code and ERISA are nearly identical. Each Spouse,
former Spouse, child or other dependent who is entitled to benefits under a QDRO
is called an Alternate Payee. The Code requires the Plan to provide the
following procedures to assist eligible individuals and their representatives to
obtain a QDRO from a state domestic relations court or agency under the state's
domestic relations laws.


1.
Determination Whether a Domestic Relations Order is Qualified. The Plan
Committee (the Committee) or its delegate will determine whether a domestic
relations order is qualified under Code Section 414(p), i.e., whether it is a
QDRO. The Code prohibits the Plan from making any payment under any domestic
relations order until the Committee has determined that it is a QDRO.



The order must constitute a judgment, decree or order (including approval of a
property settlement agreement) made pursuant to a state domestic relations law
(including community property law) that relates to the provision of child
support, alimony payments or marital property rights to a Spouse, former Spouse,
child or other dependent of a Participant (Alternate Payee).


2.
Assignment of Benefits to Alternate Payee. The purpose of the QDRO, as stated in
an order or proposed order, must be to create or recognize the right of the
Alternate Payee(s), or assign to the Alternate Payee(s) the right, to receive
all or part of the benefits that otherwise would be payable to the affected Plan
Participant. The only persons who can be Alternate Payees or contingent
Alternate Payees are the Participant’s current or former Spouse, child(ren) or
other dependents; this limited group of individuals is called the







--------------------------------------------------------------------------------



Statutory Alternate Payee Group. The Plan will not honor any provision in a QDRO
that names a contingent Alternate Payee to receive the awarded amount if the
Alternate Payee dies before the Plan distributes the awarded amount, other than
an individual who is within the Statutory Alternate Payee Group. The only person
whom a QDRO may require to be treated as a Spouse is a former or current Spouse
to whom the Participant is or was legally married. The Alternate Payee has the
legal status of a beneficiary under the Plan. The Plan will honor a QDRO
provision that names one or more contingent Alternate Payees who are within the
Statutory Alternate Payee Group, to receive the awarded amount if the Alternate
Payee dies before the Plan distributes the awarded amount. The Plan will honor a
QDRO provision that names more than one of the Participant's dependents and
specifies the order of succession. For example, if the Alternate Payee is a
former Spouse who dies before receiving the award, the QDRO might provide that
the Participant's children will receive the awarded amount in equal shares, or
if no child survives, the Participant’s other dependent(s), if any, will receive
the awarded amount. The Plan will not treat the spouse of any Alternate Payee
who is not a Participant in his/her own right, as a Spouse for any purpose under
the Plan.


3.
Identifying Information. The QDRO must clearly state the name of the Plan. For
the Participant and each Alternate Payee, the QDRO must state the name, the last
known mailing address, the Social Security number, and the date of birth (except
to the extent the Committee knows such information),.



4.
Awarded Amount. The QDRO must clearly and expressly state the amount or
percentage of the Participant's vested Account balances to be paid to each
Alternate Payee, or a method to calculate the awarded amount, the date as of
which the Plan must make the calculation, the number of payments or the period
to which the QDRO applies, and that the QDRO specifically applies to this Plan.
Under no circumstance may a QDRO result in the Plan paying benefits in an amount
that is greater than the amount the Plan would have paid to or on behalf of the
Participant if the QDRO had not been issued, or paying benefits that are
required to be paid to another Alternate Payee under a previously existing QDRO.
After payment of the awarded amount, the Alternate Payee will have no further
interest in the Plan.









--------------------------------------------------------------------------------



5.
Two Methods to Divide Benefits. The QDRO may award the Alternative Payee either
a separate interest in the Participant’s Account balances, or a share of the
lump sum or installment payment(s) that will made to the Participant after
his/her Termination Date.



(a)
Separate Interest Award. A separate-interest award divides the Participant’s
Account balances between the Participant and Alternate Payee as of a stated
date, and gives the Alternate Payee the right to receive the awarded amount on a
date that is different from the Participant’s distribution date.



(b)    Shared Payment Award. A shared-payment award gives the Alternate Payee a
right to receive a stated dollar amount or percentage of the amount actually
distributed to the Participant. If the QDRO awards the Alternate Payee a share
of the amount to be distributed to the Participant in the future, the Plan will
not make any payment under the QDRO until the Participant’s distribution date.
The QDRO may specify a date or event as of which the award to the Alternate
Payee will cease to be effective, e.g., the date the Alternate Payee remarries,
or reaches the age of majority, or dies, etc.
  
6.
QDRO Must Specify the Effect of Death on the Award. The QDRO must specify how
the unpaid award will be affected by the following events of death.

 
(a)
Participant’s Death. If the Participant dies before the QDRO award is
distributed, the Plan will pay the awarded amount to the Alternate Payee(s) as
soon as practicable after the Participant’s death.



(b)
Alternate Payee’s Death. If the Alternate Payee dies before the QDRO award is
distributed, the Plan will pay the awarded amount to the named surviving
contingent Alternate Payee(s) if any. If no valid contingent Alternate Payee is
named or survives the Alternate Payee, the award will be forfeited as if the
QDRO had not been issued, and the awarded amount will revert to the
Participant’s Accounts.



7.
Notification of Parties. The Committee will promptly notify the affected
Participant and each Alternate Payee when it receives an actual or proposed
domestic relations order







--------------------------------------------------------------------------------



(including a property settlement agreement) or other notice that a QDRO is being
sought, and will provide a copy of this Addendum D and information about the
Plan that is sufficient to permit the parties and/or their representatives to
design and obtain a QDRO that complies with this Addendum and all other relevant
provisions of the Plan. To the extent any court or agency with jurisdiction
rules that a QDRO is inconsistent with this Addendum D, this Addendum will
prevail and will govern the distribution that is made pursuant to the QDRO,
which distribution will be consistent with this Addendum D.


Within a reasonable period after receiving the order, but no later than
18 months after the payment date specified in the order (see explanation of the
18‑month period in Section 8), the Committee will determine whether the proposed
order is qualified and will notify the Participant and each Alternate Payee of
the determination. The parties may designate representatives to receive the
notices.


8.
The Protection Period (or Holding Period). Because an Alternate Payee has the
legal status of a beneficiary under the Plan, the Committee must protect the
potential rights of a prospective Alternate Payee for a period reasonably
sufficient to permit him/her to perfect those rights through a QDRO. After the
Committee has received written notice that all or part of a Participant's
Account balances is or will become subject to a QDRO, it will not pay to or on
behalf of the Participant any part of the Account balances to which the notice
applies, until the end of the protection period. The Committee will determine
whether a proposed QDRO is qualified, within a reasonable period after receiving
the proposed QDRO. If the Committee finds defects in the initial proposed QDRO,
it will provide the Alternate Payee a written notice and explanation of the
defects. After the Committee determines that the proposed QDRO meets all
relevant provisions of the Code and ERISA, and complies with this Addendum and
all other relevant provisions of the Plan, the Committee will place a permanent
hold on the portion of the Participant’s Account balances assigned to the
Alternate Payee, and will pay that portion to the Alternate Payee under the
terms of the QDRO and under this Addendum. In other words, the protection period
becomes permanent if the proposed order is approved as a QDRO.



The Code and ERISA require a protection period of 18 months beginning on the
date when the QDRO award will be payable if the proposed order should be
approved. If the






--------------------------------------------------------------------------------



Committee has provided the Alternate Payee with a written determination and
explanation of defects in a proposed QDRO, and the defects are not corrected by
the end of the 18-month protection period, the Plan may then pay to the
Participant (or beneficiary) the entire benefit to which he/she would have been
entitled if the proposed order had not been submitted (if the Participant is
otherwise eligible for distribution). If the Committee determines, after the end
of the 18-month period, that a revised order is qualified, the Plan will pay the
QDRO award prospectively only, with no retroactive payment of interest. The QDRO
may provide that the determination date is the calculation date. In situations
where the award would be immediately payable if the order were immediately
approved, the 18-month protection period begins to run on the date when the
Committee receives the initial proposed QDRO. But in situations where the award
would not be payable until a future date (for example, the Participant’s
Termination Date), the 18-month period begins to run on the first date when the
Alternate Payee could receive the distribution if he/ she elected to do so.


9.
Separate Accounting Until Determination is Made. During any period when the
issue of the qualified status of a domestic relations order is being determined,
the Committee will separately account for the amounts that would have been
payable to the Alternate Payee if the order had already been determined to be
qualified. As discussed in Section 8, if the Committee determines that a
proposed order is qualified, the Plan will pay the required amounts to each
Alternate Payee entitled to receive them. If the Committee determines that the
proposed order is not qualified, after the end of the 18-month protection period
it will merge the separate accountings and will pay the restored Account
balances to the persons who would have received them if the order had not been
issued.



10.
Distribution of Amount Awarded by a QDRO. After a valid QDRO awards an Alternate
Payee all or a portion of a Participant’s Account balances, the Alternate Payee
may elect an immediate lump sum distribution of the awarded amount, unless such
distribution would conflict with the terms of the QDRO. The Plan may make such
distribution while the affected Participant is in active Employment and
regardless of the Participant’s age. Otherwise, the Plan will distribute the
awarded amount to the Alternate Payee(s) pursuant to the terms of the QDRO.









--------------------------------------------------------------------------------



11.
Notice of Favorable Tax Treatment. When the Committee makes a lump sum payment
or other eligible rollover distribution of the awarded amount to a Spousal
Alternate Payee, it will provide a Code Section 402(f) special tax notice to the
Alternate Payee explaining that the payment may be rolled over to an individual
retirement account or to another employer’s qualified plan.



12.
Fiduciary Responsibility. Plan representatives have an equal fiduciary
responsibility to the Participant and to the Alternate Payee, who has the legal
status of a beneficiary under the Plan.



13.
Plan Cannot be Made a Party. Section 514 of ERISA, 29 U.S.C. § 1144 provides
that ERISA preempts all state laws that relate to employee benefit plans. The U.
S. Department of Labor has stated the position that under the doctrine of ERISA
preemption, a retirement plan or plan sponsor cannot be joined as a party to any
state domestic relations proceeding. If any party to a domestic relations
proceedings seeks to join the Plan or Plan sponsor in such proceeding, the
sponsor will seek dismissal and may seek attorneys fees and costs against the
party who makes such attempt.



14.
Internal Revenue Service Approval of QDRO Procedures. The Procedures stated in
this Addendum D to the Plan, for payments of Account balances under QDROs, and
restrictions on payments, are conditioned upon approval from the Internal
Revenue Service, and will be revised from time to time to the extent necessary
to maintain such approval.





